DETAILED ACTION
Claim(s) 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/910,968 submitted on October 4th, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 15th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-18, 26 and 28-30 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SUNDBERG et al. (US 2020/0068531 A1) hereinafter “Sundberg”.

Regarding Claims 1 and 13,

	Sundberg discloses an apparatus for wireless communications [see fig. 13, pg. 7, ¶81 lines 1-4, a UE “100”, for use in a telecommunications system], comprising: 
	at least one processor configured to [see fig. 13, pg. 8, ¶93 lines 1-6, at least one processor circuit “1300” implemented to] determine at least one resource reservation from a resource pool comprising a plurality of time-frequency resources allocated for sidelink communications with one or more other apparatuses [see fig. 5: Step “502”, pgs. 5-6, ¶65 lines 11-21; ¶66 lines 8-11, determine a resource utilization interval occurring between transmissions by the UE “100” associated with a service provided by the UE “100”]; 
	a transmitter configured to [see fig. 13, pg. 8, ¶93 lines 1-6, a radio transceiver circuit “1320” implemented to] transmit control information comprising a first indication of the at least one resource reservation and a second indication of whether the at least one resource reservation is releasable [see fig. 5: Step “402”, pgs. 5-6, ¶65 lines 11-21; ¶66 lines 14-20, transmit a booking message which indicates to other UEs an intention of the UE to potentially transmit a next transmission using the resources of the pool and at the time interval indicated by the booking message]; and 
	a memory coupled to the at least one processor [see fig. 13, pg. 8, ¶93 lines 1-6, at least one memory circuit “1310” containing computer readable program code “1312”].


Regarding Claim 2,

	Sundberg discloses the method of claim 1 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the control information is associated with a first transmission sent at a first time and the at least one resource reservation is allocated to a second transmission to be sent at a subsequent second time [see fig. 5: Step “402”, pg. 6, ¶65 lines 11-25, the transmitting includes determining a resource utilization interval occurring between transmissions by the UE “100”, and indicating the resource utilization interval using the resources in the pool including transmitting a booking message which indicates to other UEs an intention of the UE to potentially transmit a next transmission using the resources of the pool and at the time interval indicated by the booking message].

Regarding Claim 3,
	Sundberg discloses the method of claim 1 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the second indication comprises an explicit indication of whether the at least one resource reservation is releasable [see pg. 6, ¶73 lines 7-13, the time interval is adjusted based on the periodicity of the booking messages, and then reset to a default interval based on detecting no booking messages with a shorter periodicity than the allowed time interval of the pool within a defined time interval from when a booking message was last received].

Regarding Claim 4,
	Sundberg discloses the method of claim 1 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the second indication comprises an implicit indication of whether the at least one resource reservation is releasable [see pg. 6, ¶73 lines 7-13, the time interval is adjusted based on the periodicity of the booking messages, and then reset to a default interval based on detecting no booking messages with a shorter periodicity than the allowed time interval of the pool within a defined time interval from when a booking message was last received].


Regarding Claim 14,
	Sundberg discloses the apparatus of claim 13 [see fig. 13, pg. 7, ¶81 lines 1-4, the UE “100”, for use in a telecommunications system], wherein the second indication comprises (i) an explicit indication of whether the at least one resource reservation is releasable [see pg. 6, ¶73 lines 7-13, the time interval is adjusted based on the periodicity of the booking messages, and then reset to a default interval based on detecting no booking messages with a shorter periodicity than the allowed time interval of the pool within a defined time interval from when a booking message was last received].


Regarding Claims 15 and 29,

	Sundberg discloses an apparatus for wireless communication [see fig. 13, pg. 7, ¶81 lines 1-4, a UE “100”, for use in a telecommunications system], comprising: 
	a receiver configured to [see fig. 13, pg. 8, ¶93 lines 1-6, a satellite receiver “1360” implemented to] receive control information comprising (i) a first indication of at least one resource reservation by another apparatus from a resource pool comprising a plurality of time-frequency resources available for sidelink communications [see fig. 5: Step “500”, pgs. 5-6, ¶66 lines 1-7, acquire information about a set of pools of resources with each pool defining resources that are selected for future transmission by the UE “100”] and (ii) a second indication of whether the at least one resource reservation is releasable [see fig. 5: Step “500”, pgs. 5-6, ¶66 lines 1-7, and each pool has an allowed time interval at which resources are selected for future transmission by the UE “100”]; 
	at least one processor configured to [see fig. 13, pg. 8, ¶93 lines 1-6, at least one processor circuit “1300” implemented to]: 
	determine whether to reclaim the at least one resource reservation based at least in part on the control information [see fig. 5: Step “502”, pg. 5, ¶67 lines 1-7, determine the resource utilization interval based on a minimum interval occurring between transmissions by the UE “100” associated with the service provided by the UE “100”]; and 
	select a set of resource reservations from the resource pool to use for sidelink communications based on the determination [see fig. 5: Step “504”, pg. 6, ¶68 lines 1-5, select from among the set of pools of resources, the pool having the allowed time interval that is closest to but not shorter than the resource utilization interval]; and 
	a memory coupled to the at least one processor [see fig. 13, pg. 8, ¶93 lines 1-6, at least one memory circuit “1310” containing computer readable program code “1312”].

Regarding Claim 16,
	Sundberg discloses the method of claim 15 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the control information is associated with a first transmission sent by the second UE at a first time and the at least one resource reservation is allocated to a second transmission to be sent by the second UE at a subsequent second time [see fig. 5: Step “402”, pg. 6, ¶65 lines 11-25, the transmitting includes determining a resource utilization interval occurring between transmissions by the UE “100”, and indicating the resource utilization interval using the resources in the pool including transmitting a booking message which indicates to other UEs an intention of the UE to potentially transmit a next transmission using the resources of the pool and at the time interval indicated by the booking message].

Regarding Claim 17,
	Sundberg discloses the method of claim 15 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the second indication comprises an explicit indication of whether the at least one resource reservation is releasable [see pg. 6, ¶73 lines 7-13, the time interval is adjusted based on the periodicity of the booking messages, and then reset to a default interval based on detecting no booking messages with a shorter periodicity than the allowed time interval of the pool within a defined time interval from when a booking message was last received].

Regarding Claim 18,
	Sundberg discloses the method of claim 15 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the second indication comprises an implicit indication of whether the at least one resource reservation is releasable [see pg. 6, ¶73 lines 7-13, the time interval is adjusted based on the periodicity of the booking messages, and then reset to a default interval based on detecting no booking messages with a shorter periodicity than the allowed time interval of the pool within a defined time interval from when a booking message was last received].

Regarding Claim 26,
	Sundberg discloses the method of claim 15 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the determination is to reclaim the at least one resource reservation when the at least one resource reservation is releasable and the at least one resource reservation has been released [see fig. 5: Step “502”, pg. 5, ¶67 lines 1-7, determine the resource utilization interval based on a minimum interval occurring between transmissions by the UE “100” associated with the service provided by the UE “100”].

Regarding Claim 28,
	Sundberg discloses the method of claim 15 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources], wherein the determination is to not reclaim the at least one resource reservation when the at least one resource reservation has not been released [see fig. 5: Step “502”, pg. 5, ¶67 lines 1-7, determine the resource utilization interval based on a minimum interval occurring between transmissions by the UE “100” associated with the service provided by the UE “100”]. 

Regarding Claim 30,

	Sundberg discloses the apparatus of claim 29 [see fig. 13, pg. 7, ¶81 lines 1-4, the UE “100”, for use in a telecommunications system], wherein the second indication comprises (i) an explicit indication of whether the at least one resource reservation is releasable [see pg. 6, ¶73 lines 7-13, the time interval is adjusted based on the periodicity of the booking messages, and then reset to a default interval based on detecting no booking messages with a shorter periodicity than the allowed time interval of the pool within a defined time interval from when a booking message was last received].


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-8, 19-22 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundberg in view of KIM et al. (US 2020/0267729 A1) hereinafter “Kim”.

Regarding Claim 5,
	Sundberg discloses the method of claim 4 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the implicit indication indicates whether the second transmission is “a feedback based” transmission.
	However Kim discloses the implicit indication indicates whether the second transmission is a feedback based transmission [see fig. 7: Step “703”, pg. 15, ¶316 lines 1-6, the UE transmits a feedback message including information of a second carrier selected to the target UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the implicit indication indicates whether the second transmission is “a feedback based” transmission as taught by Kim in the system of Sundberg for offering the health sector applications that can benefit from mobile communications [see Kim pg. 3, ¶42 lines 1-4].

Regarding Claim 6,
	Sundberg discloses the method of claim 5 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein: “the feedback based transmission comprises a transmission associated with hybrid automatic repeat request (HARQ) feedback”; and “the non-feedback based transmission comprises a transmission that does not require hybrid automatic repeat request (HARQ) feedback”.
	However Kim discloses the feedback based transmission comprises a transmission associated with hybrid automatic repeat request (HARQ) feedback [see pg. 18, ¶368 lines 1-10, the UE and/or the target UE considers a number of retransmissions unacknowledged (for example, HARQ NACK) as a condition for triggering TX carrier reselection]; and 
	the non-feedback based transmission comprises a transmission that does not require hybrid automatic repeat request (HARQ) feedback [see pg. 18, ¶368 lines 1-10, the UE and/or the target UE considers that TX carrier reselection is required when a number of retransmissions unacknowledged has been reached to a maximum number of retransmissions on any resource indicated in a configured sidelink grant of a certain carrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the feedback based transmission comprises a transmission associated with hybrid automatic repeat request (HARQ) feedback”; and “the non-feedback based transmission comprises a transmission that does not require hybrid automatic repeat request (HARQ) feedback” as taught by Kim in the system of Sundberg for the same motivation as set forth in claim 5.

Regarding Claim 7,
	Sundberg discloses the method of claim 5 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein the at least one resource reservation is releasable when the second transmission is “a feedback based” transmission.
	However Kim discloses wherein the at least one resource reservation is releasable when the second transmission is a feedback based transmission [see fig. 7: Step “703”, pg. 15, ¶316 lines 1-6, the UE transmits a feedback message including information of a second carrier selected to the target UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one resource reservation is releasable when the second transmission is “a feedback based” transmission as taught by Kim in the system of Sundberg for the same motivation as set forth in claim 5.

Regarding Claim 8,
	Sundberg discloses the method of claim 5 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein the at least one resource reservation is non-releasable when the second transmission is “a non-feedback based” transmission.
	However Kim discloses the at least one resource reservation is non-releasable when the second transmission is a non-feedback based transmission [see pg. 18, ¶368 lines 1-10, the UE and/or the target UE considers that TX carrier reselection is required when a number of retransmissions unacknowledged has been reached to a maximum number of retransmissions on any resource indicated in a configured sidelink grant of a certain carrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one resource reservation is non-releasable when the second transmission is “a non-feedback based” transmission as taught by Kim in the system of Sundberg for the same motivation as set forth in claim 5.


Regarding Claim 19,
	Sundberg discloses the method of claim 18 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the implicit indication indicates whether the second transmission is “a feedback based” transmission.
	However Kim discloses the implicit indication indicates whether the second transmission is a feedback based transmission [see fig. 7: Step “703”, pg. 15, ¶316 lines 1-6, the UE transmits a feedback message including information of a second carrier selected to the target UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the implicit indication indicates whether the second transmission is “a feedback based” transmission as taught by Kim in the system of Sundberg for offering the health sector applications that can benefit from mobile communications [see Kim pg. 3, ¶42 lines 1-4].

Regarding Claim 20,
	Sundberg discloses the method of claim 19 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein: “the feedback based transmission comprises a transmission associated with hybrid automatic repeat request (HARQ) feedback”; and “the non-feedback based transmission comprises a transmission that does not require hybrid automatic repeat request (HARQ) feedback”.
	However Kim discloses the feedback based transmission comprises a transmission associated with hybrid automatic repeat request (HARQ) feedback [see pg. 18, ¶368 lines 1-10, the UE and/or the target UE considers a number of retransmissions unacknowledged (for example, HARQ NACK) as a condition for triggering TX carrier reselection]; and 
	the non-feedback based transmission comprises a transmission that does not require hybrid automatic repeat request (HARQ) feedback [see pg. 18, ¶368 lines 1-10, the UE and/or the target UE considers that TX carrier reselection is required when a number of retransmissions unacknowledged has been reached to a maximum number of retransmissions on any resource indicated in a configured sidelink grant of a certain carrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the feedback based transmission comprises a transmission associated with hybrid automatic repeat request (HARQ) feedback”; and “the non-feedback based transmission comprises a transmission that does not require hybrid automatic repeat request (HARQ) feedback” as taught by Kim in the system of Sundberg for the same motivation as set forth in claim 19.

Regarding Claim 21,
	Sundberg discloses the method of claim 19 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the method further comprising determining the at least one resource reservation is releasable when the second transmission is “a feedback based” transmission.
	However Kim discloses determining the at least one resource reservation is releasable when the second transmission is a feedback based transmission [see fig. 7: Step “703”, pg. 15, ¶316 lines 1-6, the UE transmits a feedback message including information of a second carrier selected to the target UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising determining the at least one resource reservation is releasable when the second transmission is “a feedback based” transmission as taught by Kim in the system of Sundberg for the same motivation as set forth in claim 19.	

Regarding Claim 22,
	Sundberg discloses the method of claim 19 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the method further comprising determining the at least one resource reservation is non-releasable when the second transmission is “a non-feedback” based transmission.
	However Kim discloses determining the at least one resource reservation is non-releasable when the second transmission is a non-feedback based transmission [see pg. 18, ¶368 lines 1-10, the UE and/or the target UE considers that TX carrier reselection is required when a number of retransmissions unacknowledged has been reached to a maximum number of retransmissions on any resource indicated in a configured sidelink grant of a certain carrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising determining the at least one resource reservation is non-releasable when the second transmission is “a non-feedback” based transmission as taught by Kim in the system of Sundberg for the same motivation as set forth in claim 19.

Regarding Claim 27,
	Sundberg discloses the method of claim 26 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the method further comprising “monitoring a feedback channel” to determine whether the at least one resource reservation has been released.
	However Kim discloses monitoring a feedback channel to determine whether the at least one resource reservation has been released [see pg. 15, ¶314 lines 1-9, the UE and/or the target UE monitors the candidate carriers for TX carrier reselection].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising “monitoring a feedback channel” to determine whether the at least one resource reservation has been released as taught by Kim in the system of Sundberg for offering the health sector applications that can benefit from mobile communications [see Kim pg. 3, ¶42 lines 1-4].

Claim(s) 9-11 and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Sundberg in view of Ye et al. (US 2020/0092858 A1) hereinafter “Ye”.

Regarding Claim 9,
	Sundberg discloses the method of claim 4 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein the implicit indication indicates whether the second transmission is for “a same transport block” as the first transmission.
	However Ye discloses the implicit indication indicates whether the second transmission is for a same transport block as the first transmission [see pg. 7, ¶83 lines 4-13, a transmit HARQ process is included in a broadcast HARQ entity retransmits a same transport block (TB) in successive transmit intervals a predetermined number of times].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the implicit indication indicates whether the second transmission is for “a same transport block” as the first transmission as taught by Ye in the system of Sundberg for achieving lower power consumption, and make more efficient use of network resources [see Ye pg. 1, ¶3 lines 19-21].

Regarding Claim 10,
	Sundberg discloses the method of claim 9 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein the at least one resource reservation is releasable when the second transmission is for the “same transport block” as the first transmission.
	However Ye discloses the at least one resource reservation is releasable when the second transmission is for the same transport block as the first transmission [see pg. 7, ¶83 lines 4-13, a transmit HARQ process is included in a broadcast HARQ entity retransmits a same transport block (TB) in successive transmit intervals a predetermined number of times].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one resource reservation is releasable when the second transmission is for the “same transport block” as the first transmission as the first transmission as taught by Ye in the system of Sundberg for the same motivation as set forth in claim 9.

Regarding Claim 11,
	Sundberg discloses the method of claim 9 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein the at least one resource reservation is non- releasable when the second transmission is for “a different transport block” than the first transmission.
	However Ye discloses the at least one resource reservation is non-releasable when the second transmission is for a different transport block than the first transmission [see pg. 7, ¶83 lines 1-13, a transmit HARQ process generates a transport block (TB) to be encoded by the PHY according to a specified redundancy version (RV), by selecting a MAC-PDU for transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one resource reservation is non- releasable when the second transmission is for “a different transport block” than the first transmission as taught by Ye in the system of Sundberg for the same motivation as set forth in claim 9.

Regarding Claim 23,
	Sundberg discloses the method of claim 18 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach wherein the implicit indication indicates whether the second transmission is for “a same transport block” as the first transmission.
	However Ye discloses the implicit indication indicates whether the second transmission is for a same transport block as the first transmission [see pg. 7, ¶83 lines 4-13, a transmit HARQ process is included in a broadcast HARQ entity retransmits a same transport block (TB) in successive transmit intervals a predetermined number of times].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the implicit indication indicates whether the second transmission is for “a same transport block” as the first transmission as taught by Ye in the system of Sundberg for achieving lower power consumption, and make more efficient use of network resources [see Ye pg. 1, ¶3 lines 19-21].

Regarding Claim 24,
	Sundberg discloses the method of claim 23 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the method further comprising determining the at least one resource reservation is releasable when the second transmission is for the “same transport block” as the first transmission.
	However Ye discloses the method further comprising determining the at least one resource reservation is releasable when the second transmission is for the same transport block as the first transmission [see pg. 7, ¶83 lines 4-13, a transmit HARQ process is included in a broadcast HARQ entity retransmits a same transport block (TB) in successive transmit intervals a predetermined number of times].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising determining the at least one resource reservation is releasable when the second transmission is for the “same transport block” as the first transmission as taught by Ye in the system of Sundberg for the same motivation as set forth in claim 23.

Regarding Claim 25,
	Sundberg discloses the method of claim 23 [see fig. 5, pg. 5, ¶66 lines 1-3, the method performed by a UE “100” for acquiring information about a set of pools of resources].
	Sundberg does not explicitly teach the method further comprising determining the at least one resource reservation is non-releasable when the second transmission is for “a different transport block” than the first transmission.
	However Ye discloses the method further comprising determining the at least one resource reservation is non-releasable when the second transmission is for a different transport block than the first transmission [see pg. 7, ¶83 lines 1-13, a transmit HARQ process generates a transport block (TB) to be encoded by the PHY according to a specified redundancy version (RV), by selecting a MAC-PDU for transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method further comprising determining the at least one resource reservation is non-releasable when the second transmission is for “a different transport block” than the first transmission as taught by Ye in the system of Sundberg for the same motivation as set forth in claim 23.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Pub. No.: Xiong et al. (US 2019/0306923 A1); see fig. 5, pg. 5, ¶66

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469